DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 12/29/20 is acknowledged.  
Applicant's arguments have been fully considered but they are not persuasive. The examiner fails to understand applicant’s arguments regarding consideration of unity with respect to a/the prior art. Applicant may be confused about showing evidence of lack of unity in different scenarios, i.e. between “a priori” case and “a posteriori” case. 
The examiner did not argue that there exists lack of unity between the examiner identified groups and species are evident a posteriori, i.e., after consideration of a prior art in relation to the claims. The examiner showed evidence of lack of unity between the examiner identified groups and species before consideration of the prior art in relation to the claims, i.e. a priori. 
The examiner maintains his previous position. Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group II, specifically, identify a first type of data represented by a first signal in a single data stream of multimode data received from a microfluidic chip and route the first signal to a first data processing thread; identify a 
The special technical feature of Group I, specifically, a system and process for handling multimode microfluidic data using a microfluidic chip to sense multimode data, the microfluidic chip comprising: a microfluidic channel to receive a fluid; a first sensor to sense and output first signals indicating a first fluid characteristic; a second sensor to sense and output second signals indicating a second fluid characteristic; and an integrated circuit to route the first signals and the second signals as a single data stream, is not shared by Group II.
Therefore, there exists lack of unity “a priori.” The same principle applies to the species election requirement. The examiner identified species recites sensors and associated sensed condition/characteristics which are not shared by one another. Therefore, there also exists lack of unity “a priori” among the species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. 



Claim Objections
The status identifiers for the nonelected/withdrawn claims are incorrect. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what applicant means by the limitation: “sensing a fluid…” A fluid is an object referring to a mere physical entity. 
The phrase: “sensing a fluid” is not much different from a phrase: “sensing a thing.” What nature, e.g. a mere existence of the fluid, a property of the fluid, etc. is being sensed by the sensor? What sensing is exactly being encompassed by the limitation? What is the recited signal(s) representing?
In addition, what does applicant mean by: the first signals and the second signals? The plurality for the term “signal” renders the claim unclear. 
s” being generated from sensing a fluid with one sensor? What does applicant mean by sensing a fluid? The same rational applies to claim 14. 
Claims 3 and 9, as currently recited, do not appear to remedy the issue because claims 1, 3, 7 or 9 does not recite repeating sensing/measurements. 
The specifics of the disclosure will not be read into the claims. The metes and bounds of the claims should not have to be resolved on review of the entirety of the specification. One reading the claims should be able to gain an understanding of what the inventors actually invented and intended to encompass by the claim. The examiner is not saying that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record.
In addition, claims 1 and 14 are about handling/sensing multimode microfluidic data, as evidenced by what is being stated in the preamble of claim 1 and the first limitation in claim 14. As currently presented, claims merely recite that a fluid is sensed and signals are outputted as a single data stream. It is unclear how the purpose of the invention, i.e. handling/sensing multimode microfluidic data is being achieved. What element(s) of the claimed subject matter considered multimode data? What mode? 
Note: In this section of the office action, the examiner presents several notes in italic. The notes are generally directed towards the examiner’s claim interpretation and etc. These notes are not part of the 112(2) rejection. The examiner makes these notes for the purpose of clarifying the examiner's position for the 112(2) and the art rejections. 
Regarding claim 14, proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
Regarding claim 14, applicant attempts to define the claimed elements by how applicant intends for the respective elements to be used or function. The structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. The "to sense…" clauses and the “to route…” clause in the claims are generally narrative and do not further structurally limit the claimed device. Claims are replete with narrative intended use/function phrases that do not further structurally define the claimed device. It should be noted that one is not required to use the claimed device in the same manner as intended by applicant. 

Therefore, it is unclear how the claimed microfluidic chip is for sensing multimode data as recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2012/0282602).

Drader further discloses a cartridge comprising (see claim 1): a printed circuit board (PCB) comprising (see paragraph [0063]): a microfluidic channel to provide samples and reagents to analyte sensors (see paragraph [0068]); conductivity bars to detect presence of fluid during microfluidics operations as analyte sensors along the microfluidic channel (see paragraphs [0038] and [0068]); a multiplexer to route a data signal from analyte sensors to an output, wherein multiplexing is a method by which multiple signals are combined into one signal (see paragraphs [0009] and [0035]); the cartridge comprises a plurality of analyte sensors for assaying a sample (see paragraph [0006]); and the analyte sensors produce a signal that is, or is a combination of, a type selected from the group consisting of: amperometric, conductimetric, and potentiometric (see claim 12); and a reading apparatus comprising a processor and a memory for storing and executing instructions (see paragraph [0060]); a multiplexer processes signals received from analyte sensors and sends data signals to the reading apparatus (see paragraph [0031]); and the reading apparatus comprises a multiplexer for decoding a signal sent by the cartridge (see paragraph [0059])).

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The additional feature of claim 2 can be easily derived from the features dislosed by Drader (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading    apparatus comprising a multiplexer for decoding a signal sent by a cartridge (see paragraph [0059])).
Regarding claim 3, the claimed subject matter is merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample (see paragraph [0047])).
The additional feature of claim 5 can be easily derived from the features of the prior art (a multiplexer processes signals received from analyte sensors and sends data 
The additional feature of claim 6 is merely a matter of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a    current, a    conductivity) (see paragraph [0038]); and a light sensor can be configured in any way that allows monitoring optical properties of the sample, and additional embodiments provide that a sensor is a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047])).
The additional feature of claim 7 is merely a matter of design option from the features of the prior art (a sampling rate faster than 2 Hz is used to acquire more data per unit of time (see paragraph [0076])).
The additional features of claim 9 are merely matters of design option from the features of the prior art (electrochemical analyte sensors are exposed to react with a sample to be assayed and generate an electrical signal (e.g., a potential, a current, a conductivity) (see paragraph [0038]); additional embodiments provide that a    sensor is    a photoresister, a photovoltaic cell, and a photodiode (see paragraph [0047]); and a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031])).
The additional feature of claim 10 can be easily derived from the features of the prior art (a multiplexer processes signals received from analyte sensors and sends data signals to a reading apparatus (see paragraph [0031]); and the reading apparatus 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/29/21